Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14 and the species polyether and collagen in the reply filed on 7/31/21 is acknowledged.

Claims Status:
Claims 6 is withdrawn.
Claims 21-26 are new. 
Claims 15-20 are cancelled.
Claims 1-5, 7-14 and 21-26 are presented for examination as they read upon the elected subject matter. A search update has revealed art which also reads on instant claim 10. Accordingly, the previous indication of allowable subject matter is withdrawn and this action is non-FINAL.

Withdrawn rejections:
Applicant's amendments and arguments filed 2/25/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1-5, 8 and 14 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (Polymers 2017;9:14 pages); Claim(s) 1-5, 8, 9 and 14 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desi et al. (US 20170189581); and Claims 1-5, 7-9 and 14 were rejected under 35 U.S.C. 103(a) as being unpatentable 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 21-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanford et al. (US 20110117167) as evidenced by Zhu, J. (Biomaterials 2010;31(17):4639-4656).
Regarding instant claims 1 and 3-5, Sanford et al. disclose an implantable scaffold device with a biodegradable collagen layer covalently attached via a non-
Regarding instant claims 2 and 3, as evidenced by Zhu, both collagen and PEG naturally form hydrogels (Introduction page 2, first paragraph). Thus, in the embodiment where the implantable device of Patel et al. has PEG as a first polymeric material and collagen as an additional polymeric material they would be present as first and second hydrogels.
Regarding instant claim 8, fabrication vis 3D printing is a product by process limitation. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding instant claim 21, as evidenced by Zhu, both collagen and PEG naturally form hydrogels (Introduction page 2, first paragraph). Thus, in the embodiment where the implantable device of Patel et al. has PEG as a first polymeric material and collagen as an additional polymeric material they would be present as first and second hydrogels.
Regarding instant claims 9 and 26, Sanford et al. disclose that fibroblasts infiltrate the dermal collagen layer even without modification (Figure 28; [0142]) thus providing a dermal portion/biodegradable collagen polymer material with a population of fibroblasts. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel et al. (US 20130189342) and Chen et al. (Journal of Biomedical Materials Research A. 2018;VOL 106A; issue 1:193-200) and Sanford et al. (US 20110117167) as evidenced by Zhu, J. (Biomaterials 2010;31(17):4639-4656).

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



    PNG
    media_image1.png
    179
    1114
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding instant claims 1-5, Patel et al. disclose an implantable device for drug delivery (title; abstract) comprising a first layer comprising a pharmaceutical substance and a first layer polymeric material and optionally one or more additional layers comprising additional pharmaceutical substances and additional polymeric materials that are the same or different (claims 1 and 4) where the first polymeric material and additional polymeric materials can be bioerodible or non-bioerodible (claims 5 and 6) and selected from bioerodable biopolymer collagen (claim 10) and non-bioerodible polyethers such as poly(ethylene glycol) (PEG) (claims 10-12). The device of Patel et al. implicitly serves as a scaffold especially when Patel et al. teach adding genetically engineered epithelial cells [0094].
Regarding instant claims 2 and 3, as evidenced by Zhu, both collagen and PEG naturally form hydrogels (Introduction page 2, first paragraph). Thus, in the embodiment where the implantable device of Patel et al. has PEG as a first polymeric material and collagen as an additional polymeric material they would be present as first and second hydrogels.

I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Chen et al. teach that collagen hydrogels have applications in drug reservoirs and cell scaffold and offer numerous advantages (Introduction) and that PEG-collagen hydrogels had enhanced mechanical properties and suitable environment for adhesion, growth and proliferation of cells (discussion and conclusion)
Sanford et al. teach that fibroblasts have a role in soft tissue repair and a medical device that can become populated with fibroblasts and vascularize faster than other bioprosthetics would reduce the recovery time and increase healing rates to improve repair outcomes [0007, 0127].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Patel et al. is that Patel et al. do not expressly teach adding autologous cells of a subject or a population of fibroblasts and/or a population of keratinocytes to the biodegradable polymer material layer. This deficiency in Patel et al. is cured by the teachings of Chen et al. and Sanford et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add autologous cells of a subject or a population of fibroblasts and/or a population of keratinocytes to the biodegradable polymer material layer, as suggested by Chen et al. and Sanford et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. The device of Patel et al. is for subcutaneous implantation [0118], which inherently requires an incision for implantation. Chen et al. guide the artisan to selecting  fibroblasts and vascularize faster than other bioprosthetics would reduce the recovery time and increase healing rates to improve repair outcomes. Morever, Patel et al. already teach and suggest adding epithelial cells and keratinocytes are just a type of epithelial cell. Consequently it is obvious to add fibroblasts and keratinocytes together in the implantable device of Patel et al. to make it more biocompatible, increase healing time and avoid adverse effects with a reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-14 and 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sanford et al. (US 20110117167) and Patel et al. (US 20130189342)  .
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image2.png
    185
    1235
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    235
    1236
    media_image3.png
    Greyscale

Claim construction: Instant claim 1 is open to the inclusion of other non-biodegradable and biodegradable polymer material layers.

Determination of the scope and content of the prior art
(MPEP 2141.01)

	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 
Sandford et al., Patel et al. and Zhu, J. are discussed in detail above and those discussions are incorporated by reference here. 
Patel et al. also instruct the artisan to add hormones, growth factors, [0092], antibiotics, anti-inflammatory agents ([0089]; claims 17-18) to the implantable device.
Pashos et al. is directed to surgical grafts for replacing the nipple and aeola (title; abstract) and teaches that there is a need for more naturally aesthetic architecture for nipple and areola reconstruction [0009, 0050-0051]. Pashos et al. also teach that the graft is populated with keratinocytes derived from the patient [0011] thus making them autologous cells. Pashos et al. also teach repopulation with fibroblasts [0031]. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Sanford et al. is that Sanford et al. do not expressly teach adding antibiotics, anti-inflammatories, proangiogenic, growth hormones to the implant. This deficiency in Sanford et al. is cured by the teachings of Patel et al. 
2. The difference between the instant application and Sanford et al. is that Sanford et al. do not expressly teach adding a population of keratinocytes to the epidermal portion/biodegradable polymer layer of the device or that the implantable 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add antibiotics, anti-inflammatories, proangiogenic, growth hormones to the implant, as suggested by Patel et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Initially, the Examiner notes that Sanford et al. is directed to implantable devices and breast reconstruction which would indicate some degree of trauma to the skin of the patient to implant the device. While Sandford et al. teach and suggest growth factors onto the implantable device for tissue repair [0003], Patel et al. also include antibiotics and anti-inflammatory agents which would prevent any subsequent infection and pain from inflammation due to the trauma of repairing the tissue with the implant. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the implantable device of Sanford et al. as a nipple-areola complex with autologous keratinocytes in the biodegradable polymer material/epidermal portion, as suggested by Pashos et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Sandford et al. expressly teach that their implantable device can be used for breast reconstruction (claim 10; [0061]). Pashos et al. teach that there is a need in the art for nipple-areola grafts and that such grafts have the patients own keratinocytes populated upon them ([0011-0012]; Figure 9 [0025]) which may provide a more natural color when used to repopulate the graft [0032].  The fibroblasts and keratinocytes would adhere/attach/infiltrate at the peptide layer as well as the biopolymer collagen layer where the peptide is a biodegradable polymer of amino acids. Instant claim 1 is open to the inclusion of other non-biodegradable and biodegradable polymer material layers. Accordingly, in performing the breast reconstruction embodiment of Sanford et al., the artisan is aware of the need for nipple-areola complex grafts and would utilize the 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/Ernst V Arnold/
Primary Examiner, Art Unit 1613